J-S53021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    STEVEN JONES JR.

                             Appellant                 No. 3495 EDA 2018


        Appeal from the Judgment of Sentence Entered October 17, 2018
               In the Court of Common Pleas of Delaware County
                Criminal Division at No: CP-23-CR-0001881-2002


BEFORE: OLSON, J., STABILE, J. AND NICHOLS, J.

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 28, 2020

        Appellant, Steven Jones, Jr., appeals from his judgment of sentence of

thirty years to life in prison for second-degree murder,1 a crime committed in

2002, while he was a juvenile. Appellant argues that the sentencing court

failed to consider Appellant’s youth, mental development and potential for

rehabilitation at the time of sentencing. We affirm.

        The sentencing court summarized the evidence adduced during

Appellant’s trial as follows:

        At about 9:15 p.m. on Sunday, April 20, 2002, [Appellant] and
        three others, Kareem Strickland, Brandon Cobb and Fareed
        Nelson, were together, standing outside of “Showell’s Seafood
        Store” on Ninth Street in Chester. The victim, Feras Cheikho,
        drove his Jack & Jill truck up the street. Strickland flagged down
        the truck and asked his companions if they wanted to “snatch
        some ice cream.”        The truck stopped and the four actors
____________________________________________


1   18 Pa.C.S.A. § 2502(b).
J-S53021-19


     approached. The actors engaged Cheikho, asking for ice cream.
     Cheikho asked for money.         The interaction continued and
     [Appellant] asked Fareed Nelson whether he had a gun on him.
     Nelson handed [Appellant] a .25 caliber semi-automatic gun and
     [Appellant] put it in the pocket of his hoodie. [Appellant] said,
     “I’m about to get him.”

     The interaction continued with the actors asking for ice cream and
     Cheikho asking for money in exchange. [Appellant] pulled the gun
     from the pocket of his hoodie sweatshirt and demanded money
     from Cheikho, saying, “give up the fucking money. I ain’t playing
     with you. This ain’t no game.” [Appellant] and Strickland
     continued to threaten Cheikho with [Appellant] pointing the gun
     at him. After claiming that he had no money, Cheikho capitulated
     and handed over a cardboard box that was filled with dollar bills.

     Strickland and [Appellant] demanded more money. [Appellant]
     was holding the gun inside the truck window. He was directing
     Cheikho with the gun, jerking the gun toward him. Cheikho
     retrieved more cash from a black book bag in the truck and placed
     it in the cardboard box.       Strickland took the money and
     [Appellant] continued to demand more. Strickland demanded ice
     cream. Cheikho turned, returning the book bag to the back of the
     truck, and [Appellant] shot him. Cheikho screamed and the four
     actors ran.

     The bullet entered Cheikho’s back and travelled through his left
     kidney, through his pancreas, stomach, small intestine, liver and
     into his abdominal wall. The gunshot wound caused his death. A
     firearms expert called by the Commonwealth testified.          He
     examined the murder weapon and conducted “shock and drop
     tests” and opined, inter alia, that the weapon’s trigger pull
     required six pounds of pressure to discharge, and that a bullet
     would discharge only if the trigger was pulled.

     After the robbery, the actors shared the proceeds and hid the gun.
     The gun was found along with a second firearm secreted in the
     wall of an abandoned house. It was loaded with four live rounds
     of ammunition. [Appellant] was taken into custody on April 25,
     2002. In the presence of his parents, he gave a statement which
     was read into the record at trial. [Appellant] stated that he came
     upon Strickland, Cobb and Nelson as they stood by the ice cream
     truck interacting with Cheikho. Strickland asked him to hold the
     gun and he took it. Strickland then demanded money from

                                   -2-
J-S53021-19


      Cheikho and “grabbed [Appellant’s] arm and [his] arm went in the
      truck with the gun still in [his] hands.” He admitted that the gun
      was in his hand and in the truck during the robbery but claimed
      that he did not point it at Cheikho.        Rather, as Strickland
      demanded money from Cheikho, he lifted [Appellant]’s forearm
      up and said, “What you think I’m playing?” The gun went off
      “accidentally” and the four actors took off running. [Appellant]
      stated that he dropped the gun in the truck and that Strickland
      retrieved it and hid it.

Trial Court Opinion, 1/4/19, at 2-4 (with minor stylistic revisions). Appellant

was sixteen years old on the date of the shooting.

      Appellant was tried together with Strickland, and on January 10, 2003,

Appellant was convicted of second-degree murder and robbery. On March 13,

2003, Appellant received the mandatory sentence of life confinement without

the possibility of parole (“LWOP”) for second-degree murder. In 2004, this

Court affirmed Appellant’s conviction on direct appeal in 2004.

      On October 14, 2014, Appellant filed a PCRA petition challenging the

constitutionality of his LWOP sentence based upon the United States Supreme

Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012), that mandatory

life sentences for juveniles were unconstitutional. The trial court dismissed

Appellant’s PCRA petition, and this Court affirmed. Appellant filed a petition

for allowance of appeal with our Supreme Court. On February 12, 2016, the

Court held:

      the Petition for Allowance of Appeal is GRANTED on the issue of
      whether [Appellant’s] sentence violates the prohibition against
      mandatory life sentences for juvenile offenders announced by the
      Supreme Court of the United States in Miller . . . As a result of
      the recent holding by that Court that Miller must be applied
      retroactively by the States, see Montgomery v. Louisiana, –––

                                     -3-
J-S53021-19


      U.S. ––––, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016), the Superior
      Court’s order is VACATED, and the case is REMANDED for further
      proceedings consistent with Montgomery.

Commonwealth v. Jones, 131 A.3d 487 (Pa. 2016).

      On September 27 and October 4, 2018, the sentencing court held

sentencing hearings. On October 17, 2018, the court resentenced Appellant

to thirty years to life confinement on his conviction for second-degree murder

committed when he was a juvenile. The court stated:

      [T]he [c]ourt believes that [Appellant] has in fact shown genuine
      remorse for the tragic event in question. This does not however
      change the fact that a young man who had immigrated to this
      country in search of the American Dream was senselessly
      murdered in a very cruel and callous fashion.             There was
      absolutely no justification or reason for the shooting in question.
      Cheikho did not in any way resist or attempt to confront the
      cowards who set out to rob him on this particular day.
      Unfortunately bullets do not come with erasers. Counsel has
      talked at some length about the lenient sentences of the co-
      defendants. However it was [Appellant], and [Appellant] alone
      that pulled the trigger that ended the life of a bright, hardworking
      and decent young man who was only 27 years of age at the time.
      The Court has considered the testimony that was presented during
      this matter by both the Commonwealth and the defense. Along
      with the extensive exhibits including but not limited to the expert
      reports.    I have prepared a comprehensive order I would
      summarize is the basis of my decision in this matter.

N.T., 10/17/18, at 3-4. On the same date, the court entered a sixteen-page

order into the record that explained its reasoning.

      Appellant timely filed a post-sentence motion asserting that the court

failed to consider several mandatory sentencing factors.       On October 31,

2018, the sentencing court denied this motion.        On November 30, 2018,




                                     -4-
J-S53021-19


Appellant filed a timely notice of appeal.2 Both Appellant and the sentencing

court complied with Pa.R.A.P. 1925.

       Appellant raises three issues in this appeal:

       1. Did the sentencing court abuse its discretion in failing to
       consider all of the factors of youth, mental development, and
       potential for rehabilitation as required under Miller and
       [Commonwealth v. Batts, 163 A.3d 410 (Pa. 2017) (“Batts
       II”)], when resentencing [Appellant] to thirty years to life
       confinement for second-degree murder committed when he was a
       juvenile?

       2. Did the sentencing court abuse its discretion in improperly
       relying upon the minimum sentence set forth in 42 Pa.C.S.[A.] §
       1102.1?

       3. Did the sentencing court err in resentencing [Appellant] for
       second-degree murder committed when he was a juvenile without
       reviewing on the record at sentencing the factors required under
       Miller?

Appellant’s Brief at 3.




____________________________________________


2Appellant’s notice of appeal is time-stamped December 3, 2018, several days
after expiration of the appeal deadline. As a result, this Court ordered
Appellant to show cause why his appeal should not be quashed as untimely.
In response, counsel for Appellant asserted that she mailed the notice of
appeal on November 28, 2018 via UPS, and that the court received the notice
of appeal on November 30, 2018, within the thirty day deadline for appealing.
Counsel attached a cover letter indicating the date of mailing on November
28, 2018 and a UPS tracking slip that confirmed the court received the notice
on November 30, 2018. Therefore, the notice of appeal was timely filed on
November 30, 2018. Cf. Cogley v. Duncan, 32 A.3d 1288, 1293 (Pa. Super.
2011) (document is filed when it arrives at prothonotary’s office, regardless
of the date the document is time-stamped).

                                           -5-
J-S53021-19


      These arguments relate to the discretionary aspect of Appellant’s

sentence. Where an appellant challenges the discretionary aspect of a

sentence, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issue; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence [pursuant to Rule
      of Appellant Procedure 2119(f), Pa.R.A.P. 2119(f); and (4)
      whether the concise statement raises a substantial question that
      the sentence is [not] appropriate under the [S]entencing [C]ode.

Commonwealth v. Williams, 198 A.3d 1181, 1186 (Pa. Super. 2018).

Appellant satisfies these standards. His appeal is timely, he preserved these

issues in a post-sentence motion, his brief includes a Rule 2119(f) statement

of the reasons relied upon for allowance of appeal, and his concise statement

raises a substantial question, namely whether the court failed to consider all

relevant sentencing factors articulated by the United States Supreme Court in

Miller and by our Supreme Court in Batts II.        See Commonwealth v.

Brown, 71 A.3d 1009, 1017 (Pa. Super. 2013) (where sentencing court did

not apply Miller when sentencing juvenile defendant to LWOP for second-

degree murder, judgment of sentence vacated and case remanded for

resentencing under Miller).

      Appellant first argues that the sentencing court failed to consider all

factors required under Miller and Batts II before resentencing Appellant. The

court was not required to consider the Miller and Batts II factors because




                                    -6-
J-S53021-19


the Commonwealth did not seek, and the court did not impose, an LWOP

sentence.

     Recently, this Court held that sentencing courts need only consider the

Miller factors when the court has the authority to impose an LWOP sentence

and the Commonwealth requests an LWOP sentence.                  Where “the

Commonwealth [does] not seek, and the sentencing court [does] not impose,

[an LWOP] sentence, there [is] no error by the sentencing court in failing to

consider the Miller factors.” Commonwealth v. Lekka, 210 A.3d 343, 357

(Pa. Super. 2019) (citing Commonwealth v. White, 193 A.3d 977, 983 (Pa.

Super. 2018)).

     Here, the Commonwealth did not seek an LWOP sentence. It did not

provide notice before sentencing of intent to seek an LWOP sentence, and it

recommended a sentence of 41 years to life imprisonment in its sentencing

memorandum and at sentencing.       N.T., 9/27/18, at 200, 211.     Thus, the

sentencing court had no duty to consider Miller factors at sentencing.

     Appellant relies on two decisions for the proposition that the sentencing

court must consider Miller factors: Commonwealth v. Brown, 71 A.3d 1009

(Pa. Super. 2013), and Commonwealth v. Hicks, 151 A.3d 216 (Pa. Super.

2016). Neither case is on point. The defendant in Brown received an LWOP

sentence before the Supreme Court decided Miller.         We remanded for

resentencing under Miller, but the defendant remained subject to a potential

LWOP sentence. The trial court in Hicks sentenced the defendant to 35 years


                                    -7-
J-S53021-19


to life imprisonment under Section 1102. Because Section 1102.1 was not in

effect at the time of the defendant’s crime, we remanded for resentencing “in

accordance with Miller.” Id., 151 A.3d at 230.      This was understandable,

since it was theoretically possible that the defendant could receive an LWOP

sentence on remand. Here, unlike in Brown and Hicks, Appellant was not

subject to LWOP because the Commonwealth did not request it, rendering

Miller inapposite.

      Even if Miller were to apply, we still would affirm Appellant’s sentence.

The United States Supreme Court held in Miller that “the Eighth Amendment

forbids a sentencing scheme that mandates life in prison without possibility of

parole for juvenile offenders.” Id. at 479. Montgomery held that Miller

applied retroactively to cases on collateral review such as the present case.

Id., 136 S.Ct. at 732.

      Shortly after Miller, our legislature enacted 18 Pa.C.S.A. § 1102.1 to

prescribe the sentences to be imposed upon juveniles who are convicted of

first- or second-degree murder on or after June 25, 2012, the date of Miller’s

issuance.   Section 1102.1 provides that a juvenile offender convicted of

second-degree murder who was less than 18 years old but at least 15 years

old at the time of the offense shall be sentenced to a minimum of thirty years’

imprisonment and a maximum of life imprisonment, while an offender who

was under fifteen years old shall be sentenced to a minimum of 20 years’

imprisonment and a maximum of life imprisonment.              18 Pa.C.S.A. §


                                     -8-
J-S53021-19


1102.1(c). Section 1102.1 permits the court to impose a minimum sentence

greater than provided in the statute. 18 Pa.C.S.A. § 1102.1(e). The statute

also sets forth a separate set of factors that the court must consider when

determining whether to sentence a juvenile offender to LWOP, including age-

related characteristics such as the defendant’s mental capacity, maturity and

degree of criminal sophistication. 18 Pa.C.S.A. § 1102.1(d).

       In Batts II, our Supreme Court held that to obtain an LWOP sentence

when resentencing a juvenile offender in Pennsylvania, the Commonwealth

must: (1) provide reasonable notice to the defendant before the sentencing

hearing of its intent to seek a life sentence; and (2) overcome the presumption

against the imposition of an LWOP sentence by proving beyond a reasonable

doubt that the juvenile “forever will be a danger to society” and “exhibits such

irretrievable depravity that rehabilitation is impossible.” Id., 163 A.3d at 455.

Further, Batts II “devise[d] a procedure for the implementation of the Miller

and Montgomery decisions in Pennsylvania.” Id. at 451. Batts II directed

that in order for an LWOP sentence to be valid, “the sentencing court’s decision

must take into account the factors announced in Miller and section 1102.1(d)

of the Crimes Code.”3 Id. at 459. Batts II identified the Miller factors as,

at a minimum,


____________________________________________


3 See also Commonwealth v. Machicote, 206 A.3d 1110, 1120 (Pa. 2019)
(“trial courts must consider, on the record, the Miller factors and Section
1102.1 criteria, in all cases where a juvenile is exposed to a sentence of life
without parole”).

                                           -9-
J-S53021-19


      [the] juvenile’s age at the time of the offense, his diminished
      culpability and capacity for change, the circumstances of the
      crime, the extent of his participation in the crime, his family, home
      and neighborhood environment, his emotional maturity and
      development, the extent that familial and/or peer pressure may
      have affected him, his past exposure to violence, his drug and
      alcohol history, his ability to deal with the police, his capacity to
      assist his attorney, his mental health history, and his potential for
      rehabilitation.

Id. at 421 fn. 5.

      The record demonstrates that the sentencing court considered the

Miller factors, including: Appellant’s age at the time of the offense

(Sentencing Order, 10/17/18, ¶ 17; Opinion at 12); his diminished culpability

and capacity for change and rehabilitation (Order, ¶¶ 18, 33-34; Opinion at

12-13, 14-15); the circumstances of the crime (Order, ¶¶ 2-7, 12; Opinion at

15); the extent of Appellant’s participation in the crime and the extent that

peer pressure may have affected him (Order, ¶¶ 2-3, 6-7; Opinion at 12); his

family, home and neighborhood environment (Order, ¶¶ 21-28); and his

emotional maturity and development, mental health history, drug and alcohol

history, and potential for rehabilitation (Order, ¶¶ 19, 29-30, 35-41; Opinion

at 12-13). Although Appellant might be disappointed that the court did not

place more weight on these factors, the weighing process is exclusively for

the sentencing court, and we, as an appellate court, may not reweigh

sentencing factors and substitute our own judgment of the proper sentence.

Commonwealth v. Bricker, 41 A.3d 872, 876 (Pa. Super. 2012).




                                     - 10 -
J-S53021-19


      In his next argument, Appellant asserts that the sentencing court erred

by basing his sentence on the mandatory minimum prescribed under Section

1102.1(c).   Appellant states that the court was free to impose a sentence

shorter than the thirty year minimum provided in Section 1102.1(c), because

Appellant’s crime took place before its effective date (June 24, 2012).

Nevertheless, Appellant continues, “[t]here is no indication that the court

considered the possibility of deviating downwards to reflect [Appellant’s]

intellectual disability, which, along with his youth, diminished his culpability.”

Appellant’s Brief at 26-27. We disagree.

      The sentencing court’s opinion establishes that it was fully aware that it

could impose a sentence beneath Section 1102.1(c)’s parameters, but it

determined that a shorter sentence was not appropriate after full and fair

examination of all relevant factors. The court wrote:

      Although Section 1102.1 is not applicable and a mandatory
      minimum sentence was not imposed[,] it bears noting that the
      Legislature has established a mandatory minimum sentence of
      thirty years when a defendant who is sixteen years old commits
      second degree murder. An individualized sentence was imposed
      in this case after consideration of all of the evidence offered at
      and in anticipation of sentencing. Evidence offered by [Appellant]
      regarding his mental deficiencies and his level of cognitive
      maturity and the time the murder occurred was considered by the
      Court. For this reason, the sentence imposed falls at the very
      bottom of the advisory parameters set by Section 1102.1 and the
      Sentencing Guidelines.

Trial Court Opinion, 1/4/19, at 18-19.         We conclude that this was an

appropriate exercise of the court’s discretion, since it is not our role to reweigh




                                      - 11 -
J-S53021-19


sentencing factors or substitute our own judgment of the proper sentence.

Bricker, 41 A.3d at 876.

      Finally, Appellant argues that the court failed to make findings on the

record concerning the Miller factors during Appellant’s sentencing hearing.

This argument fails for two reasons. First, on-the-record findings concerning

the Miller factors are not necessary unless a juvenile defendant is exposed to

an LWOP sentence.      Machicote, 206 A.3d at 1120.          Appellant was not

exposed to an LWOP sentence because the Commonwealth did not seek this

sentence. Thus, no on-the-record findings were necessary. Id. Second, in

any event, the court effectively made on-the-record findings during

Appellant’s final hearing by referring the parties to its sentencing order, N.T.,

10/17/18, at 4, which in turn discussed the Miller factors.

      For these reasons, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                     - 12 -